Citation Nr: 0507463	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1964 to June 1965.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In May 2001, June 2003, and March 2004, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated in service for gout, and gout 
is not related to service.   


CONCLUSION OF LAW

Gout was not incurred in or aggravated by service, and may 
not be presumed to have been incurred therein 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in December 2001, he was told what evidence was 
of record and what was needed to substantiate his claim.  He 
was also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the December 2001 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Evidence

The veteran's service medical records contain no complaint, 
diagnosis or treatment for gout.  

Private records show treatment for right knee pain in 1994.  
Private medical records dated in July 1998 show that the 
veteran complained of joint problems.  He stated that when he 
was 38 years old, he developed pain in his left knee and left 
foot at the big toe and ankle.  He also reported pain in the 
right knee and shoulders.  He stated that once he was given 
gout medicine for some time.  Examination of the joints and 
extremities was unremarkable.  The impression was, 
intermittent episodes of multiple joint pain and swelling-he 
was treated for gout and rheumatoid arthritis in the past.  

On VA examination in April 1999, the veteran reported having 
reoccurrence of gout and that the last attack was one year 
prior.  He complained of pain to the feet.  After examination 
and review of foot X-rays as well as lab work, the examiner 
diagnosed elevated uric acid with symptoms associated with 
recurring gout.  

On VA examination in July 2001, the examiner noted that the 
claims file had been reviewed.  The veteran complained of 
bilateral foot and knee pain.  He stated that his bilateral 
foot pain and his knee pain were due to the oversized boots 
he wore in service.  The examiner noted that the veteran had 
been evaluated at a VA facility and noted to be 
hyperuricemic.  The examiner stated that this evidently led 
to a diagnosis of gout.  The veteran was examined, and prior 
diagnostic tests were reviewed.  The examiner stated that the 
veteran carried a diagnosis of gout.  It was stated that a 
diagnosis of gout can only be made after isolation of 
monosodium urate crystals from joint fluid, and that this had 
never been done for the veteran.  The examiner noted that it 
is more likely than not that the diagnosis of gout is 
spurious.  The examiner noted that the bilateral foot and 
knee pain most likely reflected his excess weight more than a 
presumed diagnosis of gout.  

The veteran was examined by VA in August 2003.  The claims 
file was reviewed.  The examiner noted that the veteran did 
not seek medical attention for foot pain or arthritis during 
service.  The records were reviewed, and the veteran was 
examined.  The diagnosis was possible history of gout.  The 
examiner noted that the veteran had had multiple episodes of 
pain, swelling and warmth involving the feet and ankles and 
that although this could have represented gout, 
arthrocentesis was never performed to confirm this.  The 
examiner noted the factors supporting the possibility of gout 
and those against it.  It was stated that whether the veteran 
has gout is perhaps moot since he never had an attack of 
acute arthritis during his military service.  It was reported 
that gout is caused by the inflammatory process to uric acid 
crystal desposition in the joints and not by previous trauma 
from ill-fitting shoes.  It was opined that it is unlikely 
that the veteran's gout-like episodic acute foot and ankle 
arthritis was in any way related to his military service.  

On VA examination in July 2004, the examiner reviewed the 
claims file.  The examiner noted that the most recent 
examination by VA had been performed by a rheumatologist, and 
that performing diagnostic testing to isolate monosodium 
urate crystals in the absence of acute arthritis is medically 
inappropriate.  The examiner stated that based on a review of 
the medical record, it was concluded that the probability 
that the veteran had attacks of gout is slightly greater that 
the probability that he did not have attacks.  It was also 
stated that the examiner concurred with the statement made by 
the previous VA examiner about the relation to military 
service, except that he would conclude that it was highly 
unlikely that the gout attacks were due to military service.  

Discussion

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  While the evidence reasonably supports a 
finding of a current disability, there is no showing of 
inservice treatment and no nexus between any current 
disability and service.  Two VA examiners have opined that 
there is no connection between the veteran's service and 
gout.  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the disability, it is now 
well established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For the reasons and bases which have been expressed in detail 
above, the Board finds that the evidence is against this 
claim.  The benefit sought on appeal is accordingly denied.
ORDER

Service connection for gout is denied. 




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


